Prospectus Supplement to Filed pursuant to Rule 424(b)(3) Prospectus dated March 6, 2014 Registration File No. 333-192647 Up to 1,508,000 Common Shares COMPLIANCE & RISK MANAGEMENT SOLUTIONS, INC. This prospectus supplement amends and supplements our prospectus dated March 6, 2014 and any prior prospectus supplement(s) relating to (i) our offer and sale of up to 1,000,000 shares of our common stock (the “Company Shares”) and (ii) the offer and sale by the selling shareholders of up to 508,000 shares our common stock held by them.The selling shareholders may be deemed underwriters of the shares of common stock, which they are offering.The selling stockholders will receive all proceeds from the sale of stock in held by them in this offering.We are an “emerging growth company” under the applicable Securities and Exchange Commission rules and will be subject to reduced public reporting company requirements. You should read this prospectus supplement in conjunction with the prospectus and any prior prospectus supplement(s). This prospectus supplement is qualified in its entirety by reference to the prospectus and any prior prospectus supplement(s), except to the extent that the information in this prospectus supplement supersedes the information contained in the prospectus and any prior prospectus supplement(s). The prospectus and any prior prospectus supplement(s) are to be delivered by the Selling Shareholder to prospective purchasers along with this prospectus supplement. This prospectus supplement includes our attached Quarterly Report on Form 10-Q for the quarterly period ended March 31, 2014, as filed with the Securities and Exchange Commission on May 19, 2014. Our common stock is presently not traded on any market or securities exchange. The 508,000 sharesof our common stock can be sold by selling shareholders at a fixed price of $0.12 per share until our shares are quoted on the Over-The-Counter Bulletin Board (“OTCBB”) and thereafter at prevailing market prices or privately negotiated prices. Upon completion of this offering, we will attempt to have our common stock quoted on the OTCBB.However, there can be no assurance thata market maker will agree to file the necessary documents withthe Financial Industry Regulatory Authority (“FINRA”), nor can there be any assurance that such an application for quotation will be approved.We have agreed to bear the expenses relating to the registration of the shares under this prospectus. There is no assurance that an active trading market for our shares will develop, or, if developed, that it will be sustained.In the absence of a trading market or an active trading market, investors may be unable to liquidate their investment or make any profit from the investment. The Company Shares are being offered at a fixed price of $0.12 per share.There is no minimum number of shares that must be sold by us for the offering to close, and we will retain the proceeds from the sale of any of the offered Company Shares that are sold by us.Our common stock is subject to the “penny stock” rules of the SEC.If all of the Company Shares being offered are not sold, there is the possibility that the amount raised may be minimal and might not even cover the cost of this offering, which the Company estimates at $30,000. The offering for our Company Shares is being conducted on a self-underwritten, best efforts basis, which means our President Christopher Neuert will attempt to sell the Company Shares in reliance on the safe harbor from broker-dealer registration under Rule 3a4-1 of the Securities Exchange of 1934, as amended.This prospectus will permit our President to sell the Company Shares directly to the public, with no commission or other remuneration payable to him for any shares he may sell. There is no minimum offering and the primary offering for our Company Shares will conclude when upon the earlier of (i) the date on which all 1,000,000 Company Shares have been sold, or (ii) 180 days after this registration statement becomes effective with the Securities and Exchange Commission.The Company may at its discretion extend the offering of Company Shares for an additional 90 days.All subscription agreements and checks for payment of shares are irrevocable (except as to any states that require a statutory cooling-off or rescission right).We have not made any arrangements to place funds received from subscriptions in a escrow, trust or similar account.The proceeds from the sale of Company Shares will be placed directly into the Company’s account; any investor who purchases Company Shares will have no assurance that any monies besides themselves will be subscribed to the prospectus.Accordingly, if we file for bankruptcy protection or a petition for insolvency bankruptcy is filed by creditors against us, your funds will become part of the bankruptcy estate and administered according to the bankruptcy laws.For more information, see the section of this prospectus entitled “Plan of Distribution.” The Company Shares are being offered on a self-underwritten basis: no minimum number of shares must be sold in order for the offering to proceed. The offering price per share is $0.12.We have agreed to pay all offering costs relating to the both the Company Shares and shares sold by the selling shareholders pursuant to this prospectus, which are currently estimated at $30,000.The following table sets forth net proceeds to both the Company and the Selling Shareholders assuming the sale of 25%, 50%, 75% and 100%, respectively, of the 1,000,000 shares being offered by us and the 508,000 shares being offered by the selling shareholders.We will retain all proceeds for the shares offered by us and the selling shareholders will retain all proceeds from shares offered by them. If 25% of Shares Sold If 50% of Shares Sold If 75% of Shares Sold If 100% of Shares Sold Net Proceeds to the Company (1) $ 0 $ $ $ Net Proceeds to Selling Shareholders (2) $ Based on sale of 1,000,000 shares offered by the Company at a price of $0.12 per share and after deducting net offering expenses. Based on the sale of 508,000 shares offered by the Selling Shareholders at a price of $0.12 per share INVESTING IN OUR SECURITIES INVOLVES A HIGH DEGREE OF RISK. SEE “RISK FACTORS” BEGINNING ON PAGE7 OF THIS PROSPECTUS FOR A DISCUSSION OF INFORMATION THAT SHOULD BE CONSIDERED IN CONNECTION WITH AN INVESTMENT IN OUR SECURITIES. Neither the Securities and Exchange Commission nor any state securities commission has approved or disapproved of these securities or passed upon the adequacy or accuracy of the prospectus. Any representation to the contrary is a criminal offense. The date of this prospectus supplement is July 22, 2014 UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, DC 20549 FORM 10-Q x ANNUAL REPORT UNDER SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the six months ended March 31, 2014. OR o TRANSITION REPORT UNDER SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the transition period from to . Commission file number: 333-192647 Compliance & Risk Management Solutions Inc. (Exact name of registrant in its charter) Delaware 38-3912845 (State or other jurisdiction of incorporation or organization) (I.R.S. Employer Identification No.) 49 Main St, New Egypt, NJ (Address of principal executive offices) (Zip Code) Issuer’s telephone number: 203.456.8088 Securities registered under Section 12(b) of the Exchange Act: None Securities registered under Section 12(g) of the Exchange Act: Common Stock, par value $0.001 Indicate by check mark whether the registrant (1) has filed all reports required by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 day. [X] Yes [ ] No Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T (§232.405 of this chapter) during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files). Yes[ ]No[ ] (Does not currently apply to the Registrant) Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company. See the definitions of “large accelerated filer,” “accelerated filer” and “smaller reporting company” in Rule 12b-2 if the Exchange Act. Large accelerated filterAccelerated filter Non-accelerated filterSmaller reporting company (Do not check if a smaller reporting company) Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act).YesNoX State the number of shares outstanding of each of the issuer’s classes of common equity, as of the latest practicable date. Class Outstanding May 15, 2014 Common Stock, $0.001 par value per share 4,230,000 shares TABLE OF CONTENTS ﻿﻿ Page PART I FINANCIAL INFORMATION 3 ITEM 1. INTERIM FINANCIAL STATEMENTS F-1 ITEM 2. MANAGEMENT’S DISCUSSION AND ANALYSIS OR PLAN OF OPERATION 9 ITEM 3. QUANTITATIVE AND QUALITATIVE DISCLOSURES ABOUT MARKET RISK 14 ITEM 4. CONTROLS AND PROCEDURES 14 ITEM 5. OTHER 14 PART II OTHER INFORMATION 14 ITEM 1. LEGAL PROCEEDINGS 14 ITEM 1A. RISK FACTORS 14 ITEM 3. UNREGISTERED SALES OF EQUITY SECURITIES AND USE OF PROCEEDS 14 ITEM 6 EXHIBITS 15 SIGNATURES 2 PART I. Financial Information Item1.InterimFinancial Statements. Condensed Balance Sheets as of March 31, 2014 (Unaudited) and Sept 30, 2013 F-1 Condensed Statements of Operations for the three and six months ended March 31, 2014 and from Inception (July 29, 2013) to March 31, 2014 F-2 Condensed Statements of Changes in Stockholders’ Equity (Deficit) from Inception (July 29, 2013) to March 31, 2015 F-3 Condensed Statements of Cash Flow for the six months ended March 31, 2014 and from Inception (July 29, 2013) to March 31, 2014 F-4 Notes toCondensed Financial Statements F-5 3 COMPLIANCE & RISK MANAGEMENT SOLUTIONS INC CONDENSED BALANCE SHEETS AS OF MARCH 31, 2013 (UNAUDITED) AND SEPTEMBER 30, 2013 ASSETS 3/31/14 9/30/13 CURRENT ASSETS: Cash or cash equivalents $ $ TOTAL CURRENT ASSETS TOTAL ASSETS $ $ LIABILIATIES AND STOCKHOLDERS' EQUITY (DEFICIT) CURRENT LIABILITIES: Accounts payable and accrued expenses $ $ Accrued taxes TOTAL CURRENT LIABILITIES TOTAL LIABILITIES STOCKHOLDERS' EQUITY (DEFICIT): Preferred stock, $.0001 par value, 15,000,000 shares authorized, none issued and outstanding - - Stock Subscriptions receivable - ) Common stock, $.0001 par value, 75,000,000 shares authorized, 4,230,000 and 4,041,000 shares issued and outstanding, as of March 31, 2014 and September 30, 2013 Additional paid-in capital Retained deficit ) ) TOTAL STOCKHOLDERS' EQUITY(DEFICIT) ) TOTAL LIABILITIES AND STOCKHOLDERS' EQUITY(DEFICIT) $ $ The accompanying notes to condensed financial statements are an integral part of these statements. F-1 COMPLIANCE & RISK MANAGEMENT SOLUTIONS INC CONDENSED STATEMENTS OF OPERATIONS FOR THE THREE AND SIX MONTHS ENDED MARCH 31, 2(JULY 29, 2013) THROUGH MARCH 31, 2014 Three Months Ended March 31, 2014 Six Months Ended March 31, 2014 From Inception (July 29, 2013) through March 31, 2014 (Unaudited) (Unaudited) (Unaudited) Revenues: Professional service revenues $ $ $ Client expense reimbursement Total Revenues Cost of revenues Cost of revenues from a related party Gross Profit Operating expenses: Stock based compensation - General and administrative General and administrative costs from a related party Total operating expenses Loss from operations ) ) ) Income (Loss) before taxes ) ) ) Income tax provision - - Net (loss) applicable to common shareholders $ ) $ ) $ ) Net (loss) per share - basic and diluted $ ) $ ) Weighted number of shares outstanding - Basic and diluted The accompanying notes to condensed financial statements are an integral part of these statements. F-2 COMPLIANCE & RISK MANAGEMENT SOLUTIONS INC CONDENSED STATEMENTS OF STOCKHOLDERS' EQUITY (DEFICIT) FOR THE PERIOD FROM INCEPTION (JULY 29, 2013) THROUGH MARCH 31, 2014 Preferred Stock Common Paid-In Sub Retained Stockholders' Shares Par Value Shares Par Value Capital Rec'b (Deficit) (Deficit) Balance at Inception, July 29, 2013 - $
